Citation Nr: 0409992	
Decision Date: 04/16/04    Archive Date: 04/21/04	

DOCKET NO.  02-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUE

Entitlement to service connection for a low back disability, 
secondary to a service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied service connection for a low back disorder.  

In May 2003, the Board initiated evidentiary development of this 
case including a VA examination with review of the claims folder 
and request for opinions consistent with 38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  Subsequent to Disabled American Veterans et. al., 
the Secretary of Veterans Affairs, 327 F.3d 1339 (2003), the Board 
remanded this appeal to the RO for initial consideration of the 
June 2003 VA examination performed at the Board's request.  The RO 
considered this evidence in the first instance in the issuance of 
a November 2003 supplemental statement of the case.  The case is 
now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Current findings of an old L4 compression fracture and mild 
degenerative disc disease at L3-S1 were not incurred during or for 
many years after military service and are not shown to be causally 
related to the veteran's service-connected left knee ligamentous 
laxity.  



CONCLUSION OF LAW

A low back disability was not incurred or aggravated in active 
military service and is not secondary to the veteran's service-
connected left knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 2000 
(VCAA) and regulations implementing this liberalizing legislation 
are applicable to the appellant's claim.  The VCAA provides that 
VA will notify claimants of the evidence necessary to substantiate 
claims, and make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims.

The veteran's claim giving rise to this appeal was filed in August 
2001.  In September 2001, the RO notified the veteran of the VCAA 
duties to assist and of the evidence necessary to substantiate his 
claim.  He was specifically notified of the evidence necessary to 
substantiate a secondary service connection claim.  He was 
informed of the development undertaken by the RO and of the 
actions the RO intended on taking in the future.  He was told that 
VA would collect records of his treatment with VA or other Federal 
agencies and would collect on his behalf any private records which 
he identified through completion of medical release forms.  The RO 
in fact already had on file the veteran's service medical records 
and earlier records of his treatment with VA, and the RO 
subsequently collected additional records of his treatment from 
VA.  Only after this notice of development, consistent with VCAA, 
and additional development was completed, was the veteran's claim 
for service connection for a low back disability denied.  VCAA 
notice was thus provided before the rating decision appealed was 
issued.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Under the circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice to him 
by appellate consideration of the claim at this time without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA, or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran was provided a VA examination in April 2002.  In June 
2003, the veteran was provided another VA examination which 
included a review of the veteran's claims folder and which 
provided clinical opinions raised by the veteran's claim 
consistent with VA's duty to assist at 38 U.S.C.A. § 5103A(b)(2).

Careful review of the claims file reveals that all known evidence 
relevant to this appeal has been collected and there is no 
indication from the evidence on file or argument from the 
appellate that there remains any evidence outstanding which is 
relevant to his claim which has not been collected for review.  
The Board finds that there is no reasonable possibility that any 
additional relevant evidence is available.  The Board finds that 
the appellant has been informed of the evidence which he must 
present and the evidence which VA would collect on his behalf and 
that the duties to assist and notify under VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability resulting 
from disease or injury incurred in line of duty during military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  Continuity 
of symptomatology is required where the condition noted during 
service, is not shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Disability which is proximately due to or the result of another 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Additionally, the US Court of 
Appeals for Veterans Claims (Court) has held that when a veteran's 
non-service connected disability (though not caused by) is 
aggravated or permanently increased in severity due to or as a 
result of a service-connected disease or injury, that disability 
shall also be service connected (though compensation paid only to 
the extent of the aggravation).  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995)

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required to 
support the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A lay claimant who lacks the requisite medical training 
is not competent to offer a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Analysis:  There is no evidence and the veteran does not contend 
that he injured his low back during active service from January 
1964 to December 1967, or during Reserve service from June 1973 to 
May 1974.  No low back injury is shown to have been incurred at 
any time during or after service.  The veteran's contention is 
that a low back disorder has resulted from altered body mechanics 
from his service-connected left knee disorder.

During service in March 1964, the veteran sustained an injury to 
the left knee while playing basketball.  He was placed in a 
Unnaboot for approximately 10 days and returned to duty.  In March 
1965, the veteran was seen in an orthopedic clinic with a mild 
left knee strain and was given an Ace bandage.  In November 1967, 
the service orthopedic clinic diagnosed a possible tear of the 
medial meniscus.  

In August 1971, following active service, a private orthopedic 
evaluation noted significant left knee effusion with limitation of 
motion and the diagnosis was a ruptured left medial meniscus.  

In November 1971, service connection was granted for left knee 
lateral collateral ligament dyslaxity with a 10 percent 
evaluation.  In January 1988, the evaluation was increased to 20 
percent for increased symptoms of chronic anterior cruciate 
instability with early degenerative arthritis.  That evaluation 
has remained in effect until present.

Subsequent to the veteran's present claim, he was provided a VA 
fee-basis examination in April 2002.  The veteran's claims folder 
was not provided to the physician conducting this examination.  
The extremities were within normal limits in appearance, and there 
was no edema or varicose veins.  Peripheral pulses were identical 
for both the left and right legs.  Motor function, sensory 
function and reflexes of the lower extremities were within normal 
limits.  Leg lengths were equal, the feet showed no signs of 
abnormal weight bearing, and the veteran required no devices for 
ambulation.  The gait was normal and there was no limited function 
with standing or walking.  The appearance of both knees was normal 
with full range of motion bilaterally.  Pain, weakness, 
coordination, fatigue or lack of endurance did not limit range of 
motion bilaterally.  Examination of the lumbar spine was 
unremarkable and there was full range of motion without 
limitation.  X-rays of both the left knee and lumbosacral spine 
were considered normal.  Under diagnosis, it was written that the 
veteran had lumbosacral strain which was currently asymptomatic.  
It was also noted that it was as likely as not that the veteran's 
lumbosacral strain was related to his left knee condition; 
however, this physician provided no reason or basis or explanation 
for this opinion.

In June 2003, the veteran was provided a VA orthopedic 
examination.  For this examination, the physician was provided the 
veteran's claims folder and reported that he reviewed it 
thoroughly over several hours prior to the examination.  The 
veteran's chief complaint was that he occasionally had pain in the 
right side of his low back.  The veteran recalled no specific 
trauma or injury to his low back and provided his own opinion that 
it might be due to altered body mechanics from his left knee 
disability.  He had never sought treatment for any back pain.  The 
veteran's footwear did reveal wear on the outside portion of the 
left heel, but examination of the feet did not reveal any callus 
other than bilateral calluses on the first metatarsophalangeal 
joint region.  Range of motion of the low back was excellent, 
reflexes were symmetric and within normal limits and there was a 
normal sensory examination of the lower extremities.  Both lower 
extremities had full and normal motor strength and the veteran had 
a normal gait and heel and toe walking was normal.  X-ray studies 
showed a mild compression deformity at L4 which was unchanged from 
1997, and there was mild degenerative disc disease at L3-S1 which 
was also similar to X-ray studies in 1997.

During this examination, the veteran had no objective signs of 
radiculopathy or neural compromise from the lumbar spine.  He had 
excellent range of motion and no significant muscle spasm.  His 
symptoms were suggestive of a mild right sacroiliac joint 
dysfunction but the physician felt that the L4 compression 
deformity was unlikely to be the source of his pain which was more 
likely related to his sacroiliac.  This physician opined that it 
was less than equally likely that low back pain from the right 
sacroiliac region was related to the veteran's left knee 
impairment.  He explained this opinion by indicating that the 
veteran's left knee disability was not significant and that it was 
not established that such slight abnormality and weight bearing 
would cause right sacroiliac joint dysfunction and/or lower lumbar 
L4 compression deformity.  He also pointed out, through claims 
folder review, that multiple examinations and clinical records on 
file through the 1980's and 1990's, contained no complaints, 
finding or diagnosis of any low back disability.  He also pointed 
out that the veteran had been treated in October 2000 after an 
all-terrain vehicle (ATV) flipped over on him and the veteran also 
recalled a similar-type accident in 1996.  Finally, this physician 
also reported that the veteran's current findings on X-ray 
examination of the lumbar spine were "largely normal for and 
expected for [the veteran's] age and also showed no other specific 
pathology."

The Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for low back disability 
secondary to this service-connected left knee instability.  
Although it is true that the April 2002 fee basis examination 
opinion favors this claim and the June 2003 report is against the 
claim, these reports are not of equal evidentiary value.  The 
physician conducting the first April 2002 examination did not have 
access to or review of the veteran's claims folder.  Additionally, 
the April 2002 examination report provided no explanation or 
reason for the opinion provided, and the report itself included 
significant evidence contrary to a finding that the veteran's low 
back symptoms were attributable to his service-connected left knee 
disability, including the fact that his gait was normal, that both 
knees had normal appearance with full range of painless motion 
with normal testing, equal leg lengths, the feet showed no signs 
of abnormal weight bearing and that the veteran did not have 
limited function with standing or walking.  The June 2003 
examination report did note that the veteran's left footwear was 
more worn than the right but found no adverse signs or symptoms 
with wear or callus of the veteran's feet.  It was also noted that 
the veteran had an essentially normal physical examination of the 
lower extremities including neurological, sensory, motor strength 
with a normal gait and an ability to walk on heels and toes.  It 
was the examiner's opinion that the veteran's left knee disability 
was not sufficiently disabling to cause or contribute to the 
veteran's low back symptoms, and also X-ray findings of the 
veteran's low back were largely normal and expected for an 
individual of the veteran's age.

The veteran is not shown to have incurred or aggravated a low back 
disability at any time during or for years after service.  
Findings of low back disability, first noted decades after 
service, are not shown to have been either caused or aggravated by 
the veteran's service-connected left knee instability.  The 
preponderance of the evidence is against a finding of a connection 
between the veteran's mild to moderate left knee disability and 
low back disability.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



